748 N.W.2d 820 (2008)
Roy WALLER, Personal Representative of the Estate of Jesse Waller, Deceased, Plaintiff-Appellee,
v.
Alan ATKINSON, D.O., and Pulmonary & Critical Care Consultants, P.C., Sparrow Health System, Inc., and David Young, Defendants-Appellants.
Docket No. 131281. COA No. 266288.
Supreme Court of Michigan.
May 27, 2008.
By order of October 17, 2007, the application for leave to appeal the April 14, 2006 order of the Court of Appeals was held in abeyance pending the decision in Braverman v. Garden City Hospital *821 (Docket Nos. 134445-6). On order of the Court, the case having been decided on April 9, 2008, 480 Mich. 1159, 746 N.W.2d 612 (2008), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.